DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
On p. 10 lines 22-23 of the Specification of 26 December 2019, “Handbook of Pressure Sensitive Adhesive Technology”, 3" Edition, D. Satas, is not cited in the IDS and no copy is provided.
Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive. Applicant argues that Ahn does not describe an assembly for the cosmetic treatment for adding fibers to a fringe of natural eyelashes, and instead describes an assembly for adding fibers to an eyelid. Applicant’s arguments are narrower than the claim. It is noted that this claim language is provided in the preamble and not in the body of claim 1. The claim set forth for an Assembly and the rest (for the cosmetic treatment for adding fibers to a fringe of natural eyelashes) is considered intended use.  See MPEP 2111.02 (II) for further clarification in this matter. Additionally, the body of the claim does not further state the fibers are added directly to a fringe of natural eyelashes. Applicant also argues that Ahn does not disclose that the false eyelashes have a first end portion releasably borne by the applicator as recited in amended claim 1. However, Ahn discloses that the false eyelashes have a first end portion releasably borne by the applicator, as the first end portion is not limited to the end tips of the fibers and can include a larger section of the fibers including the section attached to the adhesive as disclosed in Ahn.

Drawings
The drawings were received on 19 September 2022.  These drawings are unacceptable because the drawings are not labeled as Replacement Sheets.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al (WO 2014/110145).

    PNG
    media_image1.png
    499
    544
    media_image1.png
    Greyscale

In regards to Claim 1, Ahn et al discloses an assembly (figs. 10, 12B) for adding fibers to a fringe of natural eyelashes, comprising an adhesive composition (p. 11 lines 28-29) to be applied to the eyelashes, at least one device (1102) comprising a support, comprising at least one substrate (1106) and fibers (fibers in annotated fig. 12B) having a first end portion (first end portion in annotated fig. 12B) releasably borne by the support (p. 11 line 28- p. 12 line 8), the at least one substrate being provided on a contact surface with at least one bonding agent (1138), the first end portion of the fibers (first end portion in annotated fig. 12B) being bonded to the at least one substrate by the at least one bonding agent (p. 13 lines 21-23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO 2014/110145) as applied to claim 1 above, and further in view of Han (U.S. Application 2017/0231309 A1).


    PNG
    media_image2.png
    649
    538
    media_image2.png
    Greyscale

Claim 3 (Currently amended): Assembly according to claim 1, wherein the support comprises two substrates, the fibers being held  between said two substrates in a sandwich cross-sectional configuration.  
In regards to Claim 3, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to disclose an assembly wherein the support comprises two substrates, the fibers being held between said two substrates in a sandwich cross-sectional configuration.  
However, Han discloses an assembly (figs. 1-8) wherein the support comprises two substrates (21, 32), the fibers (1a) being held between said two substrates in a sandwich cross-sectional configuration (para. 0043).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial eyelashes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Han and provide an assembly wherein the support comprises two substrates, the fibers being held between said two substrates in a sandwich cross-sectional configuration. Doing so would allow the fibers to be held more securely in place on the support. 
In regards to Claim 5, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to disclose an assembly wherein at least one substrate is made of a transparent material.
However, Han discloses an assembly (figs. 1-8) wherein at least one substrate is made of a transparent material (paras. 0020, 0044).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial eyelashes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Han and provide an assembly wherein at least one substrate is made of a transparent material. Doing so would allow the user to more clearly see the placement of the fibers when manipulating the applicator.
In regards to Claim 7, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to disclose an assembly wherein the fibers, which can be arranged in at least one row on the support, are substantially parallel to one another. 
However, Han discloses an assembly (figs. 1-8) wherein the fibers (1a), which can be arranged in at least one row on the support, are substantially parallel to one another (fig. 1).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial eyelashes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Han and provide an assembly wherein the fibers, which can be arranged in at least one row on the support, are substantially parallel to one another. Doing so would allow the lashes to appear less clumped and more evenly spaced.
In regards to Claim 8, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to disclose an assembly wherein the fibers are bound by a link at a second end portion, opposite to the first end portion. 
However, Han discloses an assembly (figs. 1-8) wherein the fibers are bound by a link (1b) at a second end portion (end portion 2 in annotated fig. 1), opposite to the first end portion.  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of artificial eyelashes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Han and provide an assembly wherein the fibers are bound by a link at a second end portion, opposite to the first end portion. Doing so would allow the lashes to be applied all at once instead of individually.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO 2014/110145) as applied to claim 1 above, and further in view of Kim et al (U.S. Patent Publication 2015/0044410 A1).
In regards to Claim 4, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to disclose an assembly wherein at least one substrate is made of at least one polymer material selected from a PET film and a PVC film.  
However, Kim et al teaches an assembly wherein at least one substrate (120) is made of a PET film (para. 0044).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetics transferable to skin. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Kim et al and provide an assembly wherein at least one substrate is made of a PET film. Doing so would allow the substrate to be durable and waterproof. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO 2014/110145) as applied to claim 1 above, and further in view of Hsu et al (WO 9823814 A1).
In regards to Claim 6, Ahn et al discloses the invention substantially as claimed. Ahn et al does not explicitly disclose an assembly wherein at least one substrate is made of a rigid material, wherein the flexural rigidity is more than 0.1 mN*cm2/cm, in terms of the average value of flexural rigidity in bending as measured with the Kawabata Evaluation System, but Ahn et al teaches an assembly wherein at least one substrate is made of paper (p. 14 lines 17-19).
Furthermore, Hsu et al teaches paper, such as Residential Fiber without Surfactant (recycled newspaper), wherein the flexural rigidity is 0.185 gf*cm2/cm, which is equivalent to 1.814 mN*cm2/cm, which is more than 0.1 mN*cm2/cm (Table 17A on p. 42; note that 1 gf = 9.81 mN, MD stands for machine direction and CD stands for cross-machine direction) in terms of the average value of flexural rigidity in bending as measured with the Kawabata Evaluation System (p. 42 lines 1-11).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of products composed of paper. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Hsu et al and provide an assembly wherein at least one substrate is made of a rigid material, wherein the flexural rigidity is more than 0.1 mN*cm2/cm, in terms of the average value of flexural rigidity in bending as measured with the Kawabata Evaluation System.  Doing so would allow the substrate to be more rigid and sturdy.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO 2014/110145) as applied to claim 1 above, and further in view of Silver (US 3691140 A).
In regards to Claim 9, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to teach an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among pressure sensitive adhesives.  
However, Silver teaches an adhesive composition which comprises an adhesive material chosen among pressure sensitive adhesives (col. 1 lines 66-67 – col. 2 line 2).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of assemblies containing pressure sensitive adhesives. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Silver and provide an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among pressure sensitive adhesives.  Doing so would allow for the eyelash fibers to be separated, repositioned, and rebonded as desired. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO 2014/110145) as applied to claim 1 above, and further in view of Hodge (DAITOSOL, https://docplayer.net/43279373-No-10-revised-12-may-2015-daito-kasei-kogyo-co-ltd.html). 
In regards to Claim 10, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to disclose an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among acrylic polymers or copolymers.  
However, Hodge teaches an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among acrylic polymers or copolymers (see INCI Name row and Property row of DAITOSOL 5500GM column in table on page 3 of attached PDF).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of adhering artificial eyelashes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Hodge and provide an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among acrylic polymers or copolymers.  Doing so would allow for tackiness and good adhesion of the adhesive to skin. 
In regards to Claim 11, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to disclose an assembly wherein the adhesive composition comprises an acrylates/ethylhexyl acrylate copolymer.
However, Hodge teaches an assembly wherein the adhesive composition is an acrylates/ethylhexyl acrylate copolymer (see INCI Name row and Property row of DAITOSOL 5500GM column in table on page 3 of attached PDF).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of adhering artificial eyelashes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the further teachings of Hodge and provide an assembly wherein the adhesive composition comprises an acrylates/ethylhexyl acrylate copolymer. Doing so would allow for tackiness and good adhesion of the adhesive to skin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772